DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A and B is withdrawn.  Claims 3-4, directed to embodiment B in Figs. 7-12, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10 and 13, directed to embodiments C and D remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 10, 13 are directed to embodiment C in Figs. 13-18, non-elected without traverse.  Accordingly, claims 10 & 13 have been cancelled.

Allowable Subject Matter
Claims 1-9, 11-12, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a batch of component carriers including “providing a plurality of separate wafer structures each comprising a plurality of electronic components on a common panel of a base structure comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure, wherein the plurality of separate wafer structures are integrally arranged on the common panel by lamination;”  and “simultaneously laminating, wherein laminating comprises the application of pressure and heat, the wafer structures with at least one further electrically conductive layer structure and at least one further electrically insulating layer structure to form a cover structure to cover the wafer structures and part of the base structure; singularizing 
Regarding claim 14, the prior art of record does not disclose or fairly suggest a method of forming a batch of component carriers including “providing a plurality of separate wafer structures each comprising a plurality of electronic components on a common panel of a base structure comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure, wherein the plurality of separate wafer structures are integrally arranged on the common panel by lamination; wherein all wafer structures are arranged within a common plane;” and “simultaneously laminating the wafer structures with at least one further electrically conductive layer structure and at least one further electrically insulating layer structure to form a cover structure to cover the wafer structures and part of the base structure; singularizing a wafer structure resulting from the laminating into the plurality of component carriers, each comprising at least one of the electronic components from one of the singularized wafer structures, a part of the at least one further electrically conductive layer structure and/or a part of the at least one further electrically insulating layer structure” along with other limitations of the claim. 
The prior art of record are Yang (US 2010/0072588 A1), Gerber et al. (US 2015/0008566 A1).
107 in Fig. 2 of Yang) of a base structure (104) comprising at least one conductive layer structure (105 & 106) and one insulating structure (104 is made of insulating material, as described in [0039] of Yang); attaching further conductive layer and insulating layer structure (100) to form a cover structure; cutting the wafer into singular device (see Figs. 11-13 of Yang).  However, the conductive layer structure and further conductive and insulating layer structure are preformed substrate, so they are not laminated onto the wafer structure.
Gerber teaches a wafer scale manufacturing method (Figs. 4A-4B of Gerber).  The method comprises providing separate wafer structures onto a common panel comprising conductive and insulating layer structure; forming further conductive and insulating layer structures onto the wafer structures; and singularizing the wafers into individual components.  However, the conductive and insulating layer structure is not formed by laminating.
Touminen teaches a method of forming a package module.  The method comprises: providing a plurality of devices onto a common panel comprising conductive and insulating layer; laminating further conductive and insulating layer structure onto the devices and common panel; singulating to form separate package. However, Touminen does not teach that the devices are arranged on the common panel by lamination, which is a different laminating step than the laminating of the further conductive and insulating layer structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Examiner, Art Unit 2822